AO 199A (Rev. |2/l l) Order Setting Conditions of Relmse Page l of Pages

 

UNITED STATES DISTRICT COURT

 

for the
Distn'ct of South Carolina
United States of America )
v. ) . » .
m ) Case No. gi f g (3/(:(7&/`\3
ryan .¢ln. l\'l/)l¢; , ankng )
Defendam § )

ORDER SETTING CONDITIONS OF RELEASE
lT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law While on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making any
change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that the
court may impose.

The defendant must appear at:

 

Place

 

OI'l

 

Date and Time

Ifblank, defendant Will be notified of next appearance

(5) The defendant must sign an Appearance Bond, if ordered.

33 3‘>’, 01`)1\. ws'ccwa¢/

AO 199B (Rev. IZ/l 1) Addjtional Conditions ofRelease Page _ of _ Pages

 

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

()(6)

The defendant is placed in the custody of:

Person or organization
Address (only if above is an organization)
City and state Tel. No.

 

 

 

 

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately if the
defendant violates a condition of release or is no longer in the custodia.n’s custody.

Signed:

 

Custodian Date

( X) (7) The defendantmust:

(X)

><

)
)
)
)
)

><><><

><><><

(X)
(X)

(a)
(b)
(C)
(d)
(€)
(f)

(g)

(h)
(i)

(j)
(k)
(l)
(m)

(n)

(O)
(P)

(q)

(r)
(S)

submit to supervision by and report for supervision to the Probation OHice ,
telephone number 864-239-6100 , no later than upon release

continue or actively seek employment

continue or start an education program

surrender any passport to: Probation as directed

 

 

not obtain a passport or other international travel document
abide by the following restrictions on personal association, residence, or travel: Not to leave the State of SC and/or the State of

 

except with permission of the Pretrial or Probation Oflicer.
avoid all contaet, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including:

 

 

get medical or psychiatric treatment

 

 

return to custody each at 0’clock after being released at 0’clock for employment schooling,
or the following purposes:

 

 

maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers necessary.

not possess a fireann, destructive device, or other weapon.

not use alcohol ( ) at all ( X ) excessively.

not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical

medical practitioner.

submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random

frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance

screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited substance

screening or testing.

participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or supervising

oHicer.

participate in one of the following location restriction programs and comply with its requirements as directed.

( ) (i) Curfew. You are restricted to your residence every day ( )fi'om to # , or ( ) as
directed by the pretrial services office or supervising officer, or

( ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities approved
in advance by the pretrial services office or supervising officer, or

( ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and court
appearances or other activities specifically approved by the court.

submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program

requirements and instructions provided

( ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services oHice or

supervising oflicer.

report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including arrests,

questioning, or traflic stops.

l. Remain under supervision of US Probation for the duration of this bond and follow any and all instructions given to him by the officer.

2. Stay in touch with attomey.

AO 199C (Rev. 09/08) Advice of Penalties Page of Pages
ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOW]NG PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be consecutive
(z'.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or infonnant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to
intimidate a witness, victim, juror, infonnant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more
serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be irnposed. If you are convicted of:

(l) an oH`ense punishable by death, life imprisonment, or imprisonment for a term of Hfteen years or more ~ you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than filieen years ~ you will be fined not
more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor _ you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A tenn of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release I promise to obey all conditions of
release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.

SZZ%£Q\ /4/ ADH[A l`

ant's Signature

Greenville, South Carolina
City and State

 

Directions to the United States Marshal

(\//The defendant is ORDERED released afier processing
) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant has posted

bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before the appropriate judge
at the time and place specified.

 

 

Date; \_\v l 913/l g s/Kevin F. MCDonard

Judicial QUr`cer's Signature

US Magistrate Judge
Printed name and title

 

DIS'I`RIBUI'ION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATI`ORNEY U.S. MARSHAL

